Citation Nr: 0736141	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-18 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for 
bilateral hearing loss.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's bilateral hearing loss was incurred in or 
aggravated by service.


CONCLUSION OF LAW

Service connection for hearing loss is denied.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  
Here, the RO sent correspondence in July 2003 and July 2005; 
rating decisions in January 2004 and February 2004; and a 
statement of the case in May 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the May 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law. 

The veteran claims service connection for bilateral hearing 
loss that he alleges was caused by his exposure to an 
ammunition dump explosion during service.  Service connection 
may be granted for disability resulting from a disease or 
injury incurred in or aggravated by military service.  For 
the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Applicable law 
provides that impaired hearing is considered a disability 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; when the 
thresholds for at least three of these frequencies are 26 
decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007).  

Here, the record contains ample evidence that the veteran has 
a current hearing disability under 38 C.F.R. § 3.385.  VA 
audiology test results from a February 2000 examination show 
that the veteran had thresholds for the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz at 25, 25, 30, 20 and 45 in 
his right ear and 20, 25, 25, 55 and 60 in his left ear.  
Similarly, a June 2003 examination revealed that the veteran 
had thresholds for the frequencies of 500, 1000, 2000, 3000 
and 4000 Hertz at 30, 25, 30, 30 and 45 in his right ear and 
25, 25, 50, 65 and 50 in his left ear.  Finally, a VA 
examination conducted in January 2006 showed that the veteran 
had speech recognition scores of 88% in his right ear and 86% 
in his left and thresholds for the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz at 30, 45, 40, 30 and 65 in his 
right ear and 25, 30, 65, 65 and 70 in his left ear.  

Additionally, a May 2007 rating decision that granted the 
veteran's claim for service connection for post traumatic 
stress disorder confirms that the veteran's unit was in the 
vicinity when an ammunition dump exploded in Long Binh, 
Vietnam.  Accordingly, the Board concedes that the veteran 
was exposed to noise trauma while in service.  The record, 
however, does not contain medical evidence of a nexus between 
the ammunition dump explosion and the veteran's current 
hearing loss.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  "Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions."  38 C.F.R. §  
3.159(a) (2007).  Lay assertions of medical status do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In her January 2006 examination report, a VA audiologist 
stated that she did not believe that the veteran's hearing 
loss was attributable to his military service because the 
veteran's entry and exit exams showed normal hearing, the 
veteran's medical records did not show hearing loss until 
2000, and recent VA supported studies show "no scientific 
basis for delayed or late onset [of] noise-induced hearing 
loss."  The veteran is competent to testify as to his own 
symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, the record does not indicate that that he has the 
education, training, or experience to offer a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992)

Accordingly, the Board finds that the competent medical 
evidence indicates that the veteran's hearing loss was not 
incurred in service.  Therefore, the preponderance of the 
evidence is against the claim and service connection must be 
denied. 


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


